Citation Nr: 0618546	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-32 091	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to recognition of the appellant as the 
deceased veteran's surviving spouse for Department of 
Veterans Affairs (VA) dependency and indemnity compensation 
(DIC) and accrued benefits purposes.

2.  Entitlement to recognition of the appellant as the 
deceased veteran's surviving spouse for VA death pension 
benefit purposes.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision issued by the VA 
Regional Office (RO) in Waco, Texas, which denied entitlement 
to DIC, death pension, and accrued benefits.


FINDINGS OF FACT

1.  The appellant married the veteran in October 1956.  

2.  The veteran passed away in September 1979, while still 
married to the appellant.

3.  In July 1982, the appellant re-married, but this marriage 
ended in divorce in April 1985 and the appellant has not re-
married since.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to recognition of the 
appellant as the deceased veteran's surviving spouse for VA 
DIC and accrued benefits purposes, are met.  38 U.S.C.A. §§ 
101(3), 101(14), 103, 1102 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.5(a)(1), 3.50, 3.55 (2005).

2.  The criteria for entitlement to recognition of the 
appellant as the deceased veteran's surviving spouse for VA 
death pension benefit purposes are not met.  38 U.S.C.A. §§ 
101(3), 101(15), 103, 1102, 1541 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.3, 3.50, 3.55 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's remarriage is a legal bar to her being considered 
the veteran's surviving spouse, for purposes of applying for 
DIC, death pension, and accrued benefits.  Because the answer 
to this question is clearly outlined in statute and 
regulation, the Board's review is limited to interpretation 
of the pertinent law and regulations.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).

The relevant facts of this case are not in dispute.  
According to the record, the appellant married the veteran in 
October 1956.  The veteran passed away almost 23 years later, 
in September 1979, while still married to the appellant.

In July 1982, the appellant re-married.  This marriage ended 
in divorce in April 1985.

In May 2004, the appellant filed a claim for DIC, death 
pension, and accrued benefits, by means of the VA form 
provided for those purposes, VA Form 21-534.  It appears that 
she was only requesting death pension benefits, as she 
indicated in the form that she was not claiming that the 
cause of the veteran's death was due to service.  

Nevertheless, the RO notified her, in June 2004, of a denial 
of entitlement to DIC, death pension, and accrued benefits, 
and the appellant initiated, and thereafter perfected, an 
appeal as to these three matters.  

Generally, a surviving spouse is a person who was married to 
the veteran when the veteran died, and has not remarried.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

VA regulations provide that on or after January 1, 1971, 
remarriage of a surviving spouse terminated prior to November 
1, 1990, or terminated by legal proceedings commenced prior 
to November 1, 1990, by an individual who, but for the 
remarriage, would be considered the surviving spouse, shall 
not bar the furnishing of benefits to such surviving spouse 
provided that the marriage: (i) has been terminated by death, 
or has been dissolved by a court with basic authority to 
render divorce decrees unless VA determines that the divorce 
was secured through fraud by the surviving spouse or by 
collusion.  38 C.F.R. § 3.55(a)(1), (2).

The remarriage of the surviving spouse of a veteran shall not 
bar the furnishing of benefits specified in paragraph (5) to 
such person as the surviving spouse of the veteran if the 
remarriage has been terminated by death or divorce unless the 
Secretary [of VA] determines that the divorce was secured 
through fraud or collusion.  38 U.S.C.A. § 103(d)(2)(A).  A 
version of this provision has been in effect since 1999.  
Pub.L. 106-117, § 502(a)(2).

The benefits listed under paragraph (5) are DIC, medical care 
for survivors and dependents of certain veterans, educational 
assistance, and housing loans.  Death pension benefits are 
not listed therein.  38 U.S.C.A. § 103(d)(5). 

Amendments to the law and regulations permit payment of those 
benefits to certain surviving spouses who remarry after the 
age of 55 or, in some cases, after age 57.  71 Fed. Reg. 
29,082-4 (May 19, 2006) (to be codified at 38 C.F.R. § 3.50).  
These changes are not relevant in this case.

Because the remarriage of the appellant in this case 
terminated prior to November 1, 1990, and the appellant, but 
for her remarriage, would have been considered the veteran's 
surviving spouse, that marriage is not a bar to the 
furnishing of DIC benefits to her.  Accordingly, the 
appellant is entitled to be recognized as the veteran's 
surviving spouse for purposes of applying for VA DIC and 
accrued benefits.

In regards to whether the appellant is entitled to be 
recognized as the veteran's surviving spouse for death 
pension benefit purposes, as indicated earlier, the law is 
clear and unambiguous in this matter:  Remarriage shall not 
bar furnishing those benefits specified in Section 103(d)(5), 
none of which includes death pension benefits.  

Simply stated, there is no provision in the law allowing the 
grant of death pension benefits based on a terminated marital 
relationship following the death of the veteran.  See 38 
U.S.C.A. § 103(d)(2), (5); 38 C.F.R. § 3.50.  

Accordingly, the Board finds that the RO acted correctly in 
denying recognition to the appellant as the veteran's 
surviving spouse for purposes of claiming death pension 
benefits.  Because the law is dispositive, the appeal of this 
particular issue must accordingly be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for VA DIC and accrued benefits 
purposes, is granted.

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for VA death pension benefit 
purposes is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


